                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

ERIC DAVIS                                                                                      MOVANT

v.                                                                            No. 3:13CR163-MPM-RP

UNITED STATES OF AMERICA                                                                 RESPONDENT


                                     MEMORANDUM OPINION

        This matter comes before the court on the motion of Eric Davis to vacate, set aside, or correct

his sentence under 28 U.S.C. § 2255. The government has responded to the motion, and the matter is

ripe for resolution. For the reasons set forth below, the instant motion to vacate, set aside, or correct

sentence will be denied.

                           Habeas Corpus Relief Under 28 U.S.C. § 2255

        The writ of habeas corpus, a challenge to the legal authority under which a person may

be detained, is ancient. Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar

Path to Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St.

John’s L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law

of England,” Secretary of State for Home Affairs v. O’Brien, A.C. 603, 609 (1923), and it is

equally significant in the United States. Article I, § 9, of the Constitution ensures that the right

of the writ of habeas corpus shall not be suspended, except when, in the case of rebellion or

invasion, public safety may require it. Habeas Corpus, 20 Fed. Prac. & Proc. Deskbook § 56.

Its use by the federal courts was authorized in Section14 of the Judiciary Act of 1789. Habeas

corpus principles developed over time in both English and American common law have since

been codified:

        The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the
        1948 Judicial Code. The recodification of that year set out important procedural
        limitations and additional procedural changes were added in 1966. The scope of the
        writ, insofar as the statutory language is concerned, remained essentially the same,
        however, until 1996, when Congress enacted the Antiterrorism and Effective Death
        Penalty Act, placing severe restrictions on the issuance of the writ for state prisoners
        and setting out special, new habeas corpus procedures for capital cases. The changes
        made by the 1996 legislation are the end product of decades of debate about habeas
        corpus.

Id.

                                       Section 2255 Proceedings

        Section 28 U.S.C. § 2255 permits an inmate serving a sentence after conviction of a federal

crime “to move the court which imposed the sentence to vacate, set aside or correct the sentence.” 28

U.S.C. § 2255(a). As with the writ of habeas corpus, see 28 U.S.C. §§ 2241, 2254, a § 2255 motion

sets forth only four bases on which a motion may be made: (1) the sentence was imposed in violation

of the Constitution or laws of the United States; (2) the court was without jurisdiction to impose the

sentence; (3) the sentence exceeds the statutory maximum sentence; or (4) the sentence is “otherwise

subject to collateral attack.” 28 U.S.C. § 2255(a). Thus, a prisoner must claim either a constitutional

violation or want of subject matter jurisdiction to invoke 28 U.S.C. § 2255. In the absence of

constitutional or jurisdictional defects, a federal prisoner may invoke § 2255 only if the error

constitutes “a fundamental defect which inherently results in a complete miscarriage of justice.”

United States v. Addonizio, 442 U.S. 178, 185 (1979).

        The district court must first conduct a preliminary review of a section 2255 motion, and “[i]f it

plainly appears from the motion, any attached exhibits, and the record of the prior proceeding that the

moving party is not entitled to relief, the judge must dismiss the motion.” Rules Governing Section

2255 Proceedings, Rule 4(b). If the motion raises a non-frivolous claim to relief, the court must order

the Government to file a response or to take other appropriate action. Id. The judge may then require

                                                   -2-
the parties to expand the record as necessary and, if good cause is shown, authorize limited discovery.

Rules Governing Section 2255 Proceedings, Rules 6–7.

        After reviewing the government’s answer, any transcripts and records of prior proceedings,

and any supplementary materials submitted by the parties, the court must decide whether an

evidentiary hearing is warranted. Rules Governing Section 2255 Proceedings, Rule 8. Under the

statute, an evidentiary hearing must be held unless “the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief.” 28 U.S.C. § 2255(b). However, the court

need not hold an evidentiary hearing if the prisoner fails to produce “independent indicia of the likely

merit of [his] allegations.” United States v. Edwards, 442 F.3d 258, 264 (5th Cir. 2006) (quoting

United States v. Cervantes, 132 F.3d 1106, 1110 (5th Cir. 1998)).

        Ultimately, the petitioner bears the burden of establishing his claims of error by a

preponderance of the evidence. See Wright v. United States, 624 F.2d 557, 558 (5th Cir. 1980). For

certain “structural” errors, relief follows automatically once the error is proved. See Burgess v. Dretke,

350 F.3d 461, 472 (5th Cir. 2003). For other errors at the trial court level, the court may grant relief

only if the error “had substantial and injurious effect or influence” in determining the outcome of the

case. Brecht v. Abrahmson, 507 U.S. 619, 637 (1993); see also United States v. Chavez, 193 F.3d 375,

379 (5th Cir. 1999) (applying Brecht’s harmless error standard in a § 2255 proceeding). If the court

finds that the prisoner is entitled to relief, it “shall vacate and set the judgment aside and shall

discharge the prisoner or resentence him or grant a new trial or correct the sentence as may appear

appropriate.” 28 U.S.C. § 2255(b).




                                                    -3-
                                  Facts and Procedural Posture


       On October 31, 2013, a Federal grand jury indicted Eric Davis, Defendant-Movant, on

one count of conspiracy to commit mail fraud against the United States, in violation of 18 U.S.C.

§§ 1341 and 1349, and two counts of converting to his own use money of the United States

Department of Treasury, in violation of 18 U.S.C. § 641. Presentence Investigation Report

(“PSR”) at 4.

       Count One charged that:

       [From] August 2010 through on or about December 2011 Davis did knowingly and
       willfully conspire with one or more persons, both known and unknown, to commit the
       offense of mail fraud against the United States, that is: having devised and intended to
       devise any scheme and artifice to defraud, for obtaining money or property by false or
       fraudulent pretenses, representations or promises, and for the purpose of executing
       such scheme and artifice, did conspire with other persons, known and unknown, to
       place in any post office or authorized depository for mail matter, any matter or thing
       whatever to be delivered by the Postal Service, to take and receive therefrom, any such
       matter or thing, and to knowingly cause to be delivered by mail according to the
       direction thereon in any such matter, all in violation of 18 U.S.C. §§ 1341 and 1349.”

Id.

       Counts Two and Three charged that Davis knowingly and intentionally converted to his

own use or the use of another, money of the United States Department of Treasury in the

amounts of $1,418 and $1,448, both in violation of 18 U.S.C. § 641. PSR at 4.

       The court issued an order appointing Federal Public Defender George L. Lucas as the

attorney for Davis on January 13, 2014. Doc. 7. Trial was originally scheduled for March 10,

2014, then reset for June 16, 2014. Docs. 12, 19. On June 12, 2014, Mr. Davis accepted a plea

agreement and pled guilty to Count One; Counts Two and Three were dismissed by the

Government upon conclusion of sentencing for Count One. Docs. 21, 29.


                                                -4-
        Violation of 18 U.S.C. § 1341 has a statutory maximum term of imprisonment of twenty

years. 18 USC 1341 [USSG § 2B1.1 (a) (1)]. Section 1341 has a base level offense of seven.

Id. Additionally, if the intended fraud was more than $1,000,000 and less than $2,500,000 the

offense level is increased by sixteen (16) levels. USSG § 2B1.1(b)(1)(I). Davis or his co-

conspirators filed 936 fraudulent tax returns using social security numbers of several hundred

inmates and other individuals which totaled $1,557,326, and Davis created a business for the

specific purpose of cashing fraudulent tax refund checks. PSR at 8, ¶ 25. This operation was

considered “sophisticated means” and resulted in a two-level offense level increase. USSG§

2B1.1(b)(10)(C). Davis received a three-level reduction for acceptance of responsibility and

assisting authorities in the investigation of Davis’ own misconduct. PSR at 9, ¶ 31-32. As a

result, Davis initially had a total offense level of twenty-two (22). PSR at 9, ¶ 33.

        Davis’ criminal history score was determined to be sixteen, establishing a criminal history

category of VI. PSR at 18, ¶ 59. Davis received three points for an aggravated robbery in 1993. PSR

at 12, ¶ 46. He received one point for DUI in November of 2000. PSR at 13, ¶ 48. He received six

points for a series of aggravated robberies in 2002. PSR at 14-15. ¶ 50-53. The robberies were tried

together resulting in a base of three points for the robbery on August 13, 2002. PSR at 14, ¶ 50. Davis

received one more point for each of the three additional robberies in the series. Davis received three

points for a January 2011, possession of cocaine and possession of paraphernalia. PSR at 15, ¶ 54.

He added another point later that year, in July, again for possession of drug paraphernalia. PSR at 16,

¶ 55. Davis score was completed with another two points for unlawful possession of crack cocaine

and possession of drug paraphernalia in 2012. PSR at 17, ¶ 56.




                                                  -5-
        Davis’ guideline sentencing range initially was eighty-four (84) to one hundred and five

(105) months imprisonment. PSR at 25, ¶ 89. On December 17, 2014, after a sentencing hearing

during which trial counsel successfully argued to reduce the applicable guidelines range, Davis

was sentenced, for Count One, to seventy (70) months of imprisonment, with three years of

supervised release, and restitution of $223,245.19 (the sum of the checks processed). Doc. 32 at

5, ¶ 32. Counts Two and Three were dismissed when judgment was entered. Doc. 32 at 5, ¶ 32.

Davis filed his motion to vacate under 28 U.S.C. § 2255 on December 21, 2015. Doc. 35. The

Government was ordered to respond to Davis’ motion. Doc. 39.

        Mr. Davis presents the following claims for relief in the instant § 2255 motion, which the court

has restated for clarity:

        (1) Ineffective assistance of counsel:

                     a. Counsel failed to object when the government changed his indictment wording
                        and scope, replacing names of individuals with “persons known and unknown
                        to the grand jury.”

                     b. Counsel failed to object to the restitution wording of the plea agreement,
                        which could render Davis financially liable for criminal conduct which did not
                        apply to him.

                     c. Counsel failed to object to the Presentence Investigation Report regarding:

                             i. Calculation of criminal history;

                            ii. Various facts in the report;

                            iii. Restitution totals;

                            iv. Upward departure from 18 U.S.C. § 3553(a)(2).

                     d. Counsel failed to object to the reasonableness of the sentence imposed.

For the reasons set forth below, none of Mr. Davis’ grounds for relief has merit, and the instant motion

to vacate, set aside, or correct sentence under 28 U.S.C. § 2255 will be denied.

                                                       -6-
(1) Ineffective Assistance of Counsel

        The court must address claims of ineffective assistance of counsel under the two-prong test set

forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). To prove that

defense counsel was ineffective, the petitioner must show that counsel’s performance was deficient

and that the deficiency resulted in prejudice to her defense. Under the deficiency prong of the test, the

petitioner must show that counsel made errors so serious that he was not functioning as the “counsel”

guaranteed by the Sixth Amendment. Strickland, 466 U.S. at 687. The court must analyze counsel’s

actions based upon the circumstances at the time – and must not use the crystal clarity of hindsight.

Lavernia v. Lynaugh, 845 F.2d 493, 498 (5th Cir. 1988). The petitioner “must overcome the

presumption that, under the circumstances, the challenged action ‘might be considered sound trial

strategy.’” Strickland, 466 U.S. at 689 (citation omitted). To prove prejudice, the petitioner must

demonstrate that the result of the proceedings would have been different or that counsel’s performance

rendered the result of the proceeding fundamentally unfair or unreliable. Vuong v. Scott, 62 F.3d 673,

685 (5th Cir. 1995), cert. denied, 116 S.Ct. 557 (1995); Lockhart v. Fretwell, 506 U.S. 364, 369 (1993);

Sharp v. Johnson, 107 F.3d 282, 286 n.9 (5th Cir. 1997). “When §2254(d) applies, the question is

not whether counsel’s actions were reasonable. The question is whether there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.” Harrington v. Richter, 131

S.Ct. 770, 788 (2011); Premo v. Moore, 131 S.Ct. 733 (2011).

        (a) Amendment of the Indictment

        The amendment Mr. Davis challenges was a change from named co-conspirators to “persons

known and unknown to the grand jury.” Doc. 21 at 34. The Fifth Circuit has, however, upheld an

indictment for conspiracy which contained neither the names of co-conspirators nor general language,


                                                  -7-
such as “and others known and unknown to the grand jury.” United States v. Thomas, 348 F.3d 78, 82

(5th Cir. 2003). The Fifth Circuit held that the failure of the indictment to identify a co-conspirator did

not render the indictment insufficient. Id. In other words, the defendant in Thomas argued that his

indictment for defective because it contained no language at all regarding co-conspirators, yet the

court nonetheless found the indictment to be sufficient. Davis’ indictment actually includes the

language, “persons known and unknown to the grand jury,” more information than the indictment the

Fifth Circuit found sufficient in Thomas, supra. Thus, the present indictment is sufficient, and this

claim is without substantive merit.

        (b) Objections to the Plea Agreement

        To show prejudice during the pleading process, “a defendant must show the outcome of

the plea process would have been different with competent advice.” Strickland, 466 U.S. at 1384.

Counsel must communicate plea offers before they expire and advise his client regarding the

wisdom of accepting or rejecting a plea agreement. Missouri v. Frye, 566 U.S. 134 (2012);

Lafler v. Cooper, 566 U.S. 156 (2012). A defendant in this instance must also show that, absent

counsel’s deficiencies, he would have proceeded to trial. See United States v. Glinsey, 209 F.3d

386, 392 (5th Cir. 2000) (in order to show prejudice as a result of ineffective assistance during the

guilty plea process, a defendant “must show that there is a reasonable probability that, but for

counsel's errors, he would not have pleaded guilty and would have insisted on going to trial”)

(citing Hill v. Lockhart, 474 U.S. 52, 59 (1985)).

        Mr. Davis alleges that trial counsel rendered ineffective assistance when he “failed to

object to the restitution wording the plea agreement [and knew] or should have known it would

open the door for relevant conduct that was inapplicable, and failed at any time to explain the


                                                   -8-
meaning [of] the wordings or options.” Doc. 35 at 107. Further, Mr. Davis alleges that trial

counsel “let the government dismiss counts two and three of the indictment, saying that it was a

good deal for the movant. Counsel [knew] or should have [known] that for this the defendant

would face $1,557,326.00 in restitution without discussing these points. Counsel let [the] order

[] come before [the] court without explaining the exposure to relevant conduct.” Doc. 35 at 108.

The court notes that the restitution ordered in the present case is $223,245.19, far less than the

amount Mr. Davis feared.

       Davis has not shown that the outcome of the plea process would have been different with

different advice. Trial counsel communicated the government’s plea offer to Davis and advised

him regarding accepting the offer, as shown in the transcript of his change of plea hearing.

During the colloquy, the court asked Mr. Davis, “And have you fully discussed those charges

and your case in general with Mr. Lucas as your attorney?” Davis replied, “Yes, sir, we have

completely discussed them.” Plea Transcript at 4.

       The court later asked Davis, “In Count 1, you are charged with knowingly and willfully

conspiring with one or more other persons, both known and unknown to the grand jury, to

commit the offense of mail fraud against the United States. Are you aware that that’s what

you’re charged with?” Davis again replied, “Yes, sir.” Plea Transcript at 6. The court asked

Davis, “Do you have any questions about this charge?” Davis replied, “No sir, I don’t. I fully

understand the charge.” Plea Transcript at 7.

       Davis signed the plea agreement, which clearly notes that the offer was communicated to

him. In addition, Mr. Davis heard the plea agreement read by the prosecutor in open court. Plea

Transcript at 8-9. After the Plea Agreement was read into the record, the court asked Davis,


                                                -9-
“Mr. Davis, you heard the prosecutor state his understanding of the agreement that you entered

into with the Government. Did he accurately state it as you understand it to be?” Davis replied,

“Yes, sir, he did.” Plea Transcript at 9-10. Davis also states in his motion that Mr. Lucas said

the offer was a “good deal” for the defendant. Doc. 35 at 5. Further, Davis has not contended

that he would not have gone to trial in the absence of counsel’s alleged deficiencies.

       As to restitution, during the Change of Plea hearing the following portion of the plea

agreement was read into the record and acknowledged by Davis: “The defendant understands

that the Court may order restitution in accordance with the provisions of the United States Code

for all offenses committed and specifically agrees that restitution is not limited to the count of

conviction.” Plea Transcript at 9.

       In any event, a challenge regarding restitution cannot form the basis of a § 2255 claim.

United States v. Hatten, 167 F.3d 884, 887 (5th Cir. 1999) (citing United States v. Segler, 37 F.3d

1131 (5th Cir.1994)). The Fifth Circuit bases this holding on the fact that the restitution amount

has no impact on a defendant’s imprisonment, the sole concern of a § 2255 motion. See e.g.,

Holstein v. United States, 2015 WL 1514986 at *8 (N.D. Tex. 2015) (“Claims challenging

monetary penalties, whether a fine, restitution, or amount of loss, are ordinarily not cognizable in

a motion to vacate because such claims do not concern the defendant's custody.”) Hence, Mr.

Davis’ allegations regarding the amount of restitution cannot support a valid claim under § 2255.

       (c) Objections to the Presentence Investigation Report

       Mr. Davis argues that trial counsel rendered ineffective assistance by failing to object to

several portions of the PSR. Mr. Davis claims: (i) his criminal history was totaled incorrectly

and the probation officer did not conduct investigation into his criminal history, (ii) trial counsel


                                                - 10 -
did not challenge certain facts contained in the PSR, (iii) trial counsel did not object to restitution

totals, and (iv) trial counsel failed to notify Davis of the possibility of an upward departure from

18 U.S.C. § 3553(a)(2). Doc. 35 at 108.

               i. and ii. – Criminal History Investigation, Calculation, and Contents

       Mr. Davis has not stated precisely why defense counsel should have challenged the

criminal history calculation or how the information was inaccurate. In addition, Mr. Davis has

not provided evidence to rebut the contents of the PSR. The movant carries the burden of

persuasion in a § 2255 proceeding. United States v. Valencia, 44 F.3d 269, 274 (5th Cir. 1995)

(“The defendant bears the burden of showing that the information in the PSR relied on by the

district court is materially untrue.”) Objections alone do not constitute valid rebuttal evidence.

United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998). Mr. Davis argues that the PSR

overstates his criminal history points by one point. Doc. 38 at 11. He believes that his criminal

history points total should have been 15, rather than 16. Id. Even if Mr. Davis were correct

about the calculation, his criminal history category would remain at VI, which is the proper

category for a defendant with 13 or more criminal history points under the 2013 United States

Sentencing Guidelines. In addition, in deciding to depart upward from the guideline range, the

court determined that the Guidelines relied too heavily on financial loss considerations and not

enough on criminal history – particularly the lifelong string of serious offenses Mr. Davis had

amassed. Doc. 34 at 10. This ground for relief is without merit.

                iii. – Calculation of Restitution

       First, as discussed above, the amount of restitution must be resolved on direct appeal, not in a

proceeding under 28 U.S.C. § 2255. Hatten, supra. Defense counsel did, however, object to the


                                                - 11 -
amount of loss and convinced the court to lower that amount from over $223,00 to $70,000 – thus

greatly reducing Mr. Davis’ offense level and guideline sentencing range. Mr. Davis also argues that

the Internal Revenue Service cannot be a “victim” under 18 U.S.C. § 3663; however, applicable law

does not support that contention. See United States v. Gibbens, C.A.1 (Me.) 1994, 25 F.3d 28;

Ratliff v. Unites States, C.A.6 (Ky.) 1993, 999 F.2d 1023; United States v. Jackson, C.A.9 (Cal.)

1992, 982 F.2d 1279. This ground for relief is also without merit.

               iv. Failure to Notify Davis of an Upward Departure
                   from 18 U.S.C. § 3553(a)(2)

       Mr. Davis alleges that defense counsel failed to notify him of the possibility of an upward

departure from 18 U.S.C. § 3553(a)(2). Doc. 35. To prove prejudice due to an error counsel

committed at sentencing, a defendant must show there was a reasonable probability that, but for

counsel’s action, he would have received a lower sentence. United States v. Grammas, 376 F.3d

433,439 (5th Cir. 2004). The court informed Mr. Davis at his Change of Plea hearing that the

court “has the authority to depart from the guidelines and impose a sentence that is more severe

or less severe than the sentence called for by the guidelines,” and Davis acknowledged his

understanding of the fact. Plea Transcript at 11.

       Trial counsel objected at sentencing to the amount of loss used to calculate Davis’

offense level. Doc. 34 at 2. As a result of that objection, his offense level was lowered from 22

to 13. Doc. 34 at 3. Thus, counsel argued for and obtained a lower guideline range for Mr.

Davis based upon the lower offense level. The court, however, chose to depart upward from the

guideline range of 33 to 41 months based on Mr. Davis’ extensive criminal history. Doc. 34 at

10. The sentence ultimately imposed, 70 months, fell well below the statutory maximum of 240

months.

                                                - 12 -
       The court outlined its reasoning for the upward departure:

       And I think – though I’ve given great weight to the advisory guideline range, I’m
       going to impose a sentence outside that range because the factors for departure as
       found are of the kind contemplated by the Sentencing Commission.

       And I don’t – I just think the guidelines themselves don’t take into account the history
       and characteristics of this defendant. And they seem to base the imprisonment range
       more on financial considerations than historic considerations of a defendant.

       So, I’m going to upwardly depart based on the reliable information that’s been
       provided to me in the report that indicates that this defendant’s criminal history
       category substantially under-represents his – the seriousness of his criminal history
       and the likelihood that he will commit other crimes.

Doc. 34 at 10. Thus, the movant’s ground for relief regarding an upward departure is without

substantive merit.

       (d) Objection to the Reasonableness of the Sentence Imposed

       Mr. Davis objects to the reasonableness of the above-guideline 70-month sentence

imposed in this case, arguing that the court failed to adequately state the rationale for deviation

from the recommended range – by failing to provide a “significant explanation for doing so”

under 18 U.S.C. § 3553. “A defendant’s criminal history is one of the factors that a court may

consider in imposing a non-Guidelines sentence.” United States v. Smith, 440 F.3d 704, 709 (5th

Cir. 2006). In addition, U.S.S.G. § 1B1.4 specifically provides that “in determining . . . whether

a departure from the Guidelines is warranted, the Court may consider, without limitation, any

information concerning the background, character, and conduct of the defendant unless

otherwise prohibited by law.”

       In 2008, the Fifth Circuit upheld as reasonable an upward departure from a Guideline

range of 24-30 months to a sentence of 72 months’ incarceration. United States v. Lopez-

Velasquez, 526 F.3d at 807 (citations omitted). In imposing a sentence that more than doubled the

                                                - 13 -
advisory Guideline range, the trial court concluded that the defendant had no respect for the laws

of the United States or its borders based on his two prior drug convictions, eleven arrests by

immigration officials and seven prior deportations. On review, the Fifth Circuit held that the

sentencing court did not abuse its discretion in considering the defendant’s eleven prior arrests

under § 3553(a). The court stated:

         It is well-established that prior criminal conduct not resulting in a conviction may be
         considered by the sentencing judge. It is true that prior arrests, standing alone, are
         insufficiently reliable to justify an upward departure pursuant to the Guidelines. This
         Court has not, however, held that prior arrests may not be factored into a non-
         Guidelines sentence pursuant to 3553(a).

Lopez-Velasquez, supra, at 807 (citations omitted).

         In the present case, the court did not rely solely on prior arrests, but on convictions, as well.

The court detailed many reasons for an upward deviation, (S.T. 10-13), taking note of the Mr. Davis’

lengthy history of repeated serious criminal violations and arrests. (S.T. 10-13). The court likewise

noted that Mr. Davis had been accused of other violent crimes. (S.T. 10-13). The court found a need

to adequately deter Mr. Davis’ criminal conduct and protect the public from additional crimes. (S.T.

10-13). The court’s rationale for upward departure is in the record. The factors constituted proper

reason to deviate from the recommended range – and were set forth in sufficient detail – both at the

sentencing hearing and in the Statement of Reasons filed with the Judgment in this case. The 70-

month sentence imposed by the court was reasonable, and this ground for relief is without substantive

merit.

                                                Conclusion

         In sum, none of the Movant’s grounds for relief has merit, and the instant motion to vacate, set

aside, or correct sentence will be denied. A final judgment consistent with this memorandum opinion


                                                    - 14 -
will issue today.

        SO ORDERED, this, the 7th day of November, 2018.


                                           /s/ MICHAEL P. MILLS
                                           UNITED STATES DISTRICT JUDGE
                                           NORTHERN DISTRICT OF MISSISSIPPI




                                            - 15 -
